Exhibit 10.1

 

Form of Restricted Stock Unit Grant Agreement

 

for Executive Officers

 

TERADYNE, INC. 1997 EMPLOYEE STOCK OPTION PLAN

NOTICE OF RESTRICTED STOCK UNIT GRANT AND TERMS

 

Name

--------------------------------------------------------------------------------

  

Employee ID:

--------------------------------------------------------------------------------

Division:

Supervisor:

Location:

    

 

In granting restricted stock units, Teradyne seeks to provide employees,
consultants and/or directors with incentive to help drive the company’s future
success and to share in the economic benefits of that success. We all look
forward to your contributions to that effort.

 

In recognition of your contributions to Teradyne, you have been granted an award
consisting of the right to receive up to XX shares of Teradyne common stock.
This grant was approved effective XXX (the “Effective Date”).

 

This award is subject to the Restricted Stock Unit Terms attached hereto and the
terms of the Teradyne 1997 Employee Stock Option Plan, as amended (the “Plan”).
The shares covered by this award will be delivered over time and pursuant to
certain Performance Criteria as described in and subject to the vesting
conditions of the Restricted Stock Unit Terms.

 

The Plan prospectus, consisting of a “Participant Information” document that
summarizes the Plan and the complete Plan, is available on “In-Site,” Teradyne’s
internal Web site, for your review. To access the prospectus, log on to In-Site
(http://www.corp.teradyne.com/), click on the “DirectLink Plus” icon for
“Benefits and Forms” and select the “Stock Info” link for “Information about the
1997 Plan,” or simply type in
https://directlink.corp.teradyne.com/mybenefits/stock/1997stk.asp

 

Please note that printed versions of the Plan prospectus documents are available
to you, at no charge, upon request to James P. Dawson, Teradyne, Inc., 321
Harrison Avenue, Boston, MA 02118, (617) 422-2112.

 

TERADYNE, INC.

  V.P., General Counsel and Secretary

 

(1997 RSU)

Grant #XX



--------------------------------------------------------------------------------

RESTRICTED STOCK UNIT TERMS

 

This award is governed by and subject to Teradyne’s 1997 Employee Stock Option
Plan, as amended (the “Plan”), which, together with the following provisions
controls the meaning of terms and the rights of the recipient. Capitalized and
defined terms used and not defined below will have the meaning set forth in the
Plan.

 

1. Award Grant, Vesting and Transfer

 

(a) Payment of par value. Teradyne hereby grants to the recipient that number of
shares of Teradyne common stock as is set forth on the Notice of Restricted
Stock Grant attached hereto. When the underlying shares of Teradyne common stock
are issued to the recipient, par value will be deemed paid by the recipient for
each share by past services rendered by the recipient.

 

(b) This award vests yearly on the anniversary of the Effective Date. None of
this grant will be vested on the Effective Date. On the first anniversary of the
Effective Date, (i) 25% of the total grant will vest and (ii) a percentage
ranging from 0 to 100% (the “Performance Award Percentage”) based on the
variable compensation payout as determined by Teradyne’s Compensation Committee
or Board of Directors (the “VC Payout”) of another 25% of the total grant will
vest. On the second anniversary of the Effective Date, (i) another 25% of the
total grant will vest and (ii) the Performance Award Percentage (as determine on
the first anniversary of the Effective Date) of the remaining 25% of the total
grant will vest.

 

The portion of the grant subject to vesting on each anniversary of the Effective
Date that does not vest on such date will be forfeited. Subject to approval by
Teradyne’s Compensation Committee or the Board of Directors, the committee
appointed by Teradyne’s Board of Directors to administer the Plan (the
“Committee”) shall have the right to accelerate the date that any installment of
this award becomes vested.

 

(c) This award will not vest further after termination of employment or other
business relationship except in limited certain circumstances. This award will
not vest after the recipient’s employment or other business relationship ends,
regardless of the reason, provided, however, that if the recipient’s employment
or other business relationship with Teradyne or a Related Corporation ends on
account of disability, that portion of this award which would have vested under
the applicable rule stated in (b) above had the recipient’s employment or
business relationship continued for 30 months following his or her termination
of employment or business relationship on account of disability will vest.

 

Employment or another business relationship shall be considered as continuing
uninterrupted during any bona fide leave of absence (such as those attributable
to illness, military obligations or governmental service) provided that the
period of such leave does not exceed 90 days or, in the case of an employee, if
longer, any period during which the employee’s right to reemployment is
guaranteed by statute. A bona fide leave of absence with the written approval of
the Committee shall not be considered an interruption of employment or other
business relationship, provided that such written approval contractually
obligates the Company or any Related Corporation to continue the employment or
other business relationship of the recipient after the approved period of
absence.

 

(d) No rights as stockholder; Issuance. The recipient shall not have any right
in, to or with respect to any shares which may be covered by this award
(including but not limited to the right to vote or to receive dividends) until
the award is settled by issuance of shares to the recipient. All vested shares
issued in respect of this award will be transferred or issued to the recipient
(or his or her estate, in the event of his or her death) promptly after the date
they vest but in any event within 2 1/2 months following the calendar year in
which they become vested (or any earlier date, after vesting, required to avoid
characterization as non-qualified deferred compensation under Section 409A of
the Code). Teradyne will not be required to transfer or issue any vested shares
until arrangements satisfactory to it have been made to address any income,
withholding and employment tax requirements which might arise by reason of the
vesting and transfer or issuance of shares.

 

(e) This award may not be assigned or transferred. This award is not assignable
or transferable (except by will or the laws of descent and distribution).

 

          



--------------------------------------------------------------------------------

2. Capital Changes and Business Succession.

 

Section 13 of the Plan, containing provisions for adjusting the number of shares
exercisable under an option granted under the Plan if a recapitalization, stock
split, merger, etc. occurs, will apply on a substantially equivalent basis in
the case of shares covered by this award which have not vested and been
delivered at the time of such a recapitalization, stock split, merger, etc. In
that event, the recipient of the award will be notified of the adjustment, if
any.

 

3. Employment or Business Relationship.

 

Granting this award does not imply any right of continued employment or business
relationship by the Company or a Related Corporation, and does not affect the
right of the recipient or the Company or a Related Corporation to terminate
employment or a business relationship at any time.

 

4. Stock Registration.

 

Shares to be issued under this award are currently registered under the
Securities Act of 1933, as amended. If such registration is not in effect at the
time of vesting, the recipient will be required to represent to the Company that
he or she is acquiring such shares as an investment and not with a view to the
sale of those shares.

 

5. Term.

 

This Agreement will terminate on _________, 20__ [three years from Effective
Date].